Citation Nr: 1143754	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-27 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) following a July 2007 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which characterized the claim as a petition to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board notes that this characterization was incorrect.  The July 2007 decision was issued in response to an April 26, 2007, letter from the Veteran asking for reconsideration of an August 2006 rating decision denying entitlement to service connection for PTSD on the merits.  A July 2008 statement of the case recognized the error and proceeded to re-adjudicate the issue on the merits.  The Board finds that proceeding on the merits is appropriate.  The appeal has been taken from the August 2006 decision by the RO.
 
The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for other acquired psychiatric disorders, including anxiety.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's claim is more accurately characterized as one for any acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009).

A hearing on this matter was held before the undersigned Veterans Law Judge on September 19, 2011.  A copy of the hearing transcript has been associated with the file.


REMAND

The Veteran asserts that his acquired psychiatric disorder had its onset as a result of a series of personal assaults during service, including an incident during which his drill sergeant held a knife to his throat, as well as drugging and beatings at the hands of drill instructors and other Marines.  In his October 2007 notice of disagreement, the Veteran expressed a belief that not all of his military records had been received, but did not elaborate on the matter.  Review of the record shows that the Veteran had a variety of disciplinary infractions and was given a general discharge, but there are few records detailing the Veteran's disciplinary history during service.  Upon remand, the service department should be contacted in an effort to determine if there are any other records concerning the circumstances of the Veteran's discharge which are potentially relevant to the claim.  

In connection with his claim, the Veteran received a VA mental disorders examination in June 2008.  The VA examiner concluded that the Veteran did not have PTSD because the Veteran stated throughout the interview that his military stressors had not had a significant impact on his emotional well-being; however, the examiner did not take into account the clinical notes and lay statements of record in which the Veteran asserted that the personal assaults he endured during service had a profound effect on his mental health.  The examiner also diagnosed anxiety disorder, but concluded, without explaining, that the Veteran's anxiety disorder had its onset in childhood abuse and was not related to his military service.  

The Board notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The Board also notes that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

Here, although the June 2008 VA examiner specifically found that the Veteran does not have PTSD, his conclusion did not take into account all of the evidence of record, nor did he fully address the possibility of a relationship between the Veteran's claimed in-service personal assaults and his diagnosed anxiety disorder.  Because the examiner did not provide a clear medical rationale concerning his assessment, the examination is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).   

Additionally, since the June 2008 examination, private treatment records diagnosing PTSD have been received.  The Veteran's private clinicians attributed PTSD to the Veteran's alleged in-service personal assaults; however, they have not had the opportunity to examine the claims folder.  Accordingly, remand is required so that this newly received evidence may be considered by a VA examiner.  The Board notes that, under the provisions of 38 C.F.R. § 3.304(f)(3), the examination report should include an opinion as to whether the information and evidence indicates that a personal assault occurred.   

Post-service treatment records from the VA Community Based Outpatient Clinic (CBOC) in Rochester, Minnesota, and the Minneapolis VA Medical Center (VAMC), have been obtained.  The most recent records from these facilities are dated June 2010.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a request to the service department.  The request should ask for information as to:  1) any reports drafted or filed by the Veteran or any superior officers referencing an attack upon the Veteran or allegations of physical assault; 2) reports of any disciplinary actions taken against the Veteran that are not already part of his personnel file; and 3) any mental health evaluations of the Veteran.  

2.  Contact the VAMC in Minneapolis, Minnesota, and the Rochester CBOC, and request that all records of the Veteran's treatment at those facilities since June 2010 be provided for inclusion in the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand. 

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions, including specifically his alleged in-service personal assaults.  The examiner must review any evidence of behavior changes following the claimed in-service stressors and provide an opinion as to whether any behavioral changes tend to suggest that a traumatic event occurred during service, and reconcile his or her opinion with the private treatment records diagnosing PTSD as a result of in-service personal trauma.  If PTSD is not found, the examiner should explain why such a diagnosis was not made.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, such as anxiety disorder, that is at least as likely as not related to his active military service, including any personal trauma sustained in service.   All opinions must be set forth in detail and explained in the context of the record.

If the examiner concludes that an acquired psychiatric disorder antedated the Veteran's service, he or she should then comment on whether it was worsened beyond the normal progression of the disease as a result of events in service.  All evidence pointing to a pre-existing disease and any progression of the disease during service should be specifically identified.  The examiner should comment on whether such evidence unmistakably shows a disorder prior to service and one that was not worsened during service.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After the above has been completed, re-adjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




